G-ravks, J.
This is a writ of error to the Circuit Court for the County of Jackson.
The defendant in error, while travelling over a public bridge in said township, received an injury in consequence of the unsafe and defective condition of the bridge, and on suit brought, recovered a judgment in the Court below against the township for his damages occasioned by such injury. The accident occurred and suit was brought and determined in 1869, and the only question now to be decided is whether the township was subject to prosecution for the damages occasioned by the insufficiency of the bridge.
The plaintiff in error claims that, notwithstanding the *153act of 1861, (Laws 1861, p. 407,) the law gives no remedy against a township in such a case, and the defendant in error concedes that no action would lie without the aid of such statute, but contends that the effect of that law is to authorize a suit against the township in every instance like the present. It is therefore seen that the decision of the case depends upon the proper construction of the act of 1861.
The law as it stood before the passage of that statute, was critically examined in the well considered case of Martin v. the Highway Commissioners of the Township of Niles, decided in 1857, and reported in 4 Mich., 557.
It is true that the action was there brought against the Highway Commissioners; but a proper disposition of the case made it necessary for the Court to consider with some minuteness the powers, duties, and responsibilities of townships touching highways and bridges, and it was there held that under our system of township organization and management “ the care and superintendence of the highways and bridges of the towns was given to the Highway Commissioners, together with all the powers requisite to the execution of their trust,” and that the “ towns had no power to give the slightest direction or instruction to such officers as to the performance of their duties,” and it was also declared that “the law would not impose an unqualified obligation when the means of performing it did not exist.”
We think it was fully established in that case that the townships were subject to no legal duty or obligation to overlook or repair the roads and bridges within their limits, and that whatever duty the law had east upon Commissioners and Overseers in that particular, the failure to perform it, could furnish no cause of action against the townships.
A little over four years subsequent to that decision the Legislature passed the act relied upon by defendant in error, to support the present action. By referring to that law it will be seen that an action is thereby authorized *154against a township lying under a duty to repair and neglecting it, but that the remedy does not purport to be given against a township guilty of no neglect and subject to no duty.
We have not been able to discover, nor is it claimed that any other legislation has occurred since the case of Martin v. The Highway Commissioners, of a nature to exclude the application of that decision; and, as a consequence, unless the act of 1861 can have that effect, it is manifest that the judgment of the Circuit Court in this case cannot be sustained.
But it is ai’gued for the plaintiff in error, that the last mentioned statute, while not meant to impose any new duties upon townships, was really intended to make them liable for all such injuries as those in question, and that the Legislature in enacting the law of 1861 inserted the word “duty” to mark the obligation of townships to raise taxes for highways and bridges within their limits, and likewise to point to the generally acknowledged political responsibility of the towns for the skill and fidelity of those chosen to act as Overseers and Commissioners.
We think, however, this view is somewhat too refined to serve in the exposition of this statute. It gives to important and qualifying phrases, a sense quite different from that which common and approved usage will sanction, — (I clause, § 8, Ghap. 1, JR. S. 18Jfi / JDwarris 578,) and assumes that the Legislature adopted a form of expression quite inappropriate to convey their real meaning, while the subject was unembarrassed by any difficulty in selecting words which would express their intent explicitly and clearly.
But aside from these objections, the consequence of adopting the proposed interpretation would be the rejection in substance of those qualifications in the act which seem to us to be plainly a part of it, and this we apprehend would be tantamount to a judicial amendment of the law. In every exposition of a statute, the intention of the Legislature is un*155doubtedly tbe end to be sought; but the construction to be given should not be repugnant to the clear meaning of the words. The courts are not at liberty, in order to effectuate what they may suppose to have been the intention of the Legislature, to put a construction upon the enactment not supported by the words, though the consequences should be to defeat the object of the act. When the meaning of the words is plain and obvious, the only safe course is to suppose the Legislature to have intended those things which the words denote, and to abstain fiom all attempts to discover a different meaning by suppositions and conjectures. Dwarris 681, -682.
The expressions now in question appear to have been carefully chosen by the framers of the statute, and their sense is so clear and well understood, that we do not feel at liberty to force upon them the different and very inapt meaning contended for by defendant in error. They plainly import a legal duty resting on the townships to repair, and a neglect of that duty. That a legal duty was intended, seems sufficiently evident, since no other could be predicated of a legal entity, and since also the neglect of no other duty would be likely to be visited by such serious consequences, as are made to follow here.
As, without the law of 1861, there has been no legislative act imposing duties upon townships to maintain and repair the bridges within their limits since the case of Martin v. The Highway Commissioners, and, as the view we are compelled to take of that law, leaves the townships in the same position as to the existence of any duty resting upon them, which they occupied when the ease above mentioned was decided, it necessarily results that the judgment of the Court below was erroneous and should be reversed.
The law of 1861 will not be rendered nugatory, by the effect of this decision, since by its express provisions it was made to apply to corporations which were and are responsible for the condition of their ways and bridges, *156and the Legislature may hereafter deem it proper to adopt such regulations as to give it practical operation in the case of townships.
The judgment of the Court below must be reversed with costs.
The other Justices concurred.